OPINION
DALLY, Commissioner.
The conviction is for the misdemeanor offense of driving a motor vehicle on a public highway while intoxicated; the punishment, confinement in the county jail for ten days and a fine of $100.00.
The complaint appearing in the record bears the jurat of an Assistant District Attorney showing “Sworn to and subscribed before me this 2nd day of July, A.D., 1972.” The complaint alleges that the offense was committed “heretofore on or about the 27th day of July, A.D., 1972.”
The date on or about which the offense was alleged to have been committed being subsequent to the date the complaint was sworn to renders the complaint fatally defective. Thomas v. State, 474 S.W.2d 236 (Tex.Cr.App.1971); Hall v. State, 373 S.W.2d 252 (Tex.Cr.App.1963); and Mitchell v. State, 170 Tex.Cr.R. 255, 340 S.W.2d 301 (1960).
An information is void which is based upon a fatally defective complaint. Bradshaw v. State, 156 Tex.Cr.R. 441, 243 S.W.2d 586 (1951).
The judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the Court.